DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification are:
1. There are various occurrences of improper grammar throughout the specification which should be revised.  For instance, Para. 0028, “so as to be transported” should be “and transported”.  Applicant should review all other instances of “so as to be”. Para. 0057, line 17: Applicant should replace “is no parts” with “are no parts”.  Applicant should review the specification to correct the improper use of “is” instead of “are” when describing a plurality of items.
2. Para. 0027: line 19, “in a state of” is unclear.  Does Applicant mean, should “during skid packing”.  Applicant should review all other occurrences of “in a state of”.
3. Para. 0028: lines 28-30 are unclear. Are specific “parts-boxes” being unloaded from the trolley and into the part-supply place (PS1-n), and the parts are then supplied to the workstations (WS1-n)?  This is unclear because the paragraph states that the “parts-boxes” are unloaded “out of the parts-boxes B (B1-B10)”.  (See line 1, Page 10). 
4. Para. 0043: The paragraph should be revised for clarity. Does Applicant mean: 
“The reading timing acquisition section 43 acquires a timing (time information) of when the reader-writer 42 reads information of the RFID tag T. Specifically, the ID tag reading devices 4A, 4B and 4C each have time measurement means for capturing the time of when the reader-writer 42 reads information of the RFID tag T.  In this way, it is possible to associate the RFID tags T with the respective timings (times) of when the RFID tags T are read.”?
5. Para. 0045: Applicant uses the terms, “pieces of information” is unclear and should be revised.  
6. Para. 0049: The term, “grasp progress status” is not clear since term is not consistent with its original meaning. It appears that Applicant means that the system, “determines a progress status of parts-supply”, instead of “grasping” a progress status.  Applicant should revise the terms for clarification.  Does Applicant mean, 
“Configuration to Determine a Progress Status of Parts-Supply - 
In the parts supply system 1 as described above in the automobile manufacturing plant, there is a need to determine a progress status of the parts supply to each of the part-supply places PSI, PS2, PS3 and PS4. 

7. Para. 0054: Several terms are unclear. It appears that Applicant mean, “leaves or departs the first part-supply place” instead of “starts from the first supply place” in line 8, Page 18.  It also appears that Applicant means, “remain on the trolleys 21...” instead of “are placed on the trolleys” in line 14, Page 18, since the system is determining the remaining parts-boxes (B) on the trolleys after some of the boxes (B) have been unloaded from the trolleys at a part-supply place.  Similarly, in Para. 0055, line 26, Applicant should replace, “are placed on” with “remain” before “on the trolleys”.  Para. 0056 includes similar unclear terminology which should also be clarified. Any other occurrences in the specification should also be addressed for clarity. 
8. Para. 0055: Lines 25-26, does the host computer 3 recognize the parts boxes that “remain” on the trolleys?  
9. Para. 0058: In line 26, “grasps the states of the parts boxes” is unclear. Does Applicant mean, “determines the status of the parts boxes”?
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Relative to claim 1, lines 10-15 are unclear and need revision.  Several other terms should also be revised for clarity.  When is the progress status information generated or determined by the progress management system?  Is the progress status determined at the parts-supply place?  Is it determined before or after the parts boxes are unloaded, or simply upon arrival at the parts-supply place?  Following is an example as understood by the Examiner.  Does Applicant mean: 
“An article transport system wherein a plurality of articles are transported by at least one transport vehicle along a transport route; said articles are unloaded from the at least one transport vehicle at respective corresponding unloading places along the transport route, the system comprising: 
a tag applied to each of the plurality of articles so as to individually identify the plurality of articles; 
a tag reading device mounted on the at least one transport vehicle so as to read information of the tag; and 
a progress management section configured to determine information on a progress status of a supply of the articles at each unloading place, the progress status at each unloading place is determined by identifying the articles that exist on the at least 

Relative to claim 2, how does the transport vehicle comprise a display device carried by a worker? Does Applicant mean: 
“wherein the at least one transport vehicle comprises: at least one trolley that is towed by a tow vehicle that is driven by a worker, the at least one trolley is transported on the transport route; the system further comprising: 
a display device carried by the worker or mounted on the tow vehicle that is configured to display an image of the progress status determined by the progress management section.”?

Relative to claim 3, does Applicant mean: “wherein the at least one transport vehicle is a self-propelled vehicle and includes a control section for controlling a travel of the at least one transport vehicle,  
wherein the control section controls the travel of the at least one transport vehicle based on the progress status of the plurality of articles as determined by the progress management section.”?

Relative to claims 4-6, does Applicant mean: “further comprising an information storage section configured to store the information of the progress status determined by the progress management section.”?
Appropriate clarification is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-4, 6, 8, 10-11, 13-15, and 17-20 (as understood by the Examiner) is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Payson et al (US Patent No. 10,613,533).  Relative to claims 1, 3-4, 6, 8, 10-11, 13-15, and 17-20, Payson discloses: an article transport system (Fig. 1A) in which a plurality of articles (inventory holders, 110, holding items)(Fig. 1A) is transported by at least one transport vehicle (104)(Fig. 1A)(Col. 4, lines 29-33) along a transport route (“route”) while the plurality of articles (110)(Fig. 1A) is unloaded from the at least one transport vehicle (104) at respectively corresponding unloading places (“transfer locations”, 103-1, to 103-n)(Fig. 1A)(Col. 3, lines 15-16) provided along the transport route (Col. 4, lines 25-40), the system comprising: a tag (RFID tag) applied to each of the plurality of articles (110) so as to individually identify the plurality of articles (Col. 16, lines 5-6); a tag reading device (“sensor”, 762-I, may be an RFID reader) mounted on the at least one transport vehicle (104, 704)(Fig. 7B) so as to read information of the tag (Col. 24, lines 43-48); and 
a progress management section (included with computer components, and control systems, 760-1, in communication with communications network, 780)(Col. 22, 
the at least one transport vehicle (104, 704) is configured as a self-propelled vehicle (704) on the transport route (Col. 2, lines 65-67; Col. 4, lines 25-27), the at least one transport vehicle includes a control section (760-i)(Fig. 7A) that controls travel of the at least one transport vehicle (104, 704)(Col. 22, lines 56-67), and the control section (760-i) controls the travel of the at least one transport vehicle (104, 704) based on the information on the progress status generated by the progress management section (Col. 22, lines 56-67; Col. 23, lines 1-8); 
an information storage section (included with computer components, such as processor, 752-I, and memory, 754-I; and central vehicle monitoring system)(Col. 22, lines 12-20; Col. 4, lines 10-25) that is configured to store the information on the progress status generated by the progress management section (included with computer components, Col. 22, lines 10-25); 
the tag applied to each of the plurality of articles is an RFID tag (“RFID tag”)(Col. 16, lines 5-6), and the tag reading device (762-i) is an ID tag reading device configured to read information of the RFID tag (762-i)(Col. 24, lines 44-54); and
. 

Claim(s) 2, 5, 7, 16 (as understood by the Examiner) is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jarvis et al (US PG. Pub. 2020/0209865).  Relative to claims 2, 5, 7, and 16, Jarvis discloses: an article transport system (Fig. 1A) in which a plurality of articles (“items”) is transported by at least one transport vehicle (104)(Fig. 1A-1C)(Para. 0021) along a transport route (“route”) while the plurality of articles (“items”) is unloaded from the at least one transport vehicle (102)(Fig. 1A-1C) at respectively corresponding unloading places (“delivery destinations” or “delivery point”) provided along the transport route (Para. 0104; 0120; 0125), the system comprising: a tag (“identification code”; “unique identifier”) applied to each of the plurality of articles (“items”) so as to individually identify the plurality of articles (Para. 0119; 1071); 
a tag reading device (scanner) mounted on the at least one transport vehicle (102)(Fig. 1A) so as to read information of the tag (Para. 0119); and 
a progress management section (see system, 800, and databases 820, which communicate with server, 802, or other computing system)(Fig. 8) configured to generate information on progress status of supply of the plurality of articles (see AGV data, 828, and “item data”, 830)(Para. 0170) to the unloading places (“delivery points”) by identifying the articles (“items”)  that exist on the at least one transport vehicle (102) based on the information of each tag (identification code, or unique identifier) applied to 
the at least one transport vehicle (102)(Fig. 1A-1C) is at least one trolley that is towed by a tow vehicle (104)(Fig. 1A-1C) in which a worker (driver) rides to drive and that is transported on the transport route (Para. 0027; 0106), and a display device (see graphical user interface on client device, 810, or computing device) is provided in a manner of being carried by the worker (driver) or being mounted on the tow vehicle (104) so that an image of the progress status is displayed on the display device (graphical user interface of client device or computing device) based on the information on the progress status generated by the progress management section (Para. 0106; 0035; 0119); 
an information storage section (included in Ref. 800, 802, 820) that is configured to store the information on the progress status generated by the progress management section (Para. 0040; 0106; 0135; 0163); and
the tag (unique identifier) applied to each of the plurality of articles (“items”) is a two-dimensional code (Para. 0119; 0171), and the tag reading device (scanner) is a camera configured to take an image of the two-dimensional code (Para. 0119).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 9 and 12 (as understood by the Examiner) is/are rejected under 35 U.S.C. 103 as being unpatentable over Jarvis in view of Payson.  Relative to claims 9 and 12, Jarvis discloses all claim limitations mentioned above, including: the tag reading device (scanner) is an ID tag reading device configured to read identification information of an item, and suggests that the identifier includes an RFID tag (Para. 0119, scanner may be “radio” scanner).
Jarvis does not expressly disclose: the tag applied to each of the plurality of articles is an RFID tag.
Payson teaches: the tag applied to each of the plurality of articles is an RFID tag (“RFID tag”; Col. 9, lines 24-26), for the purpose of providing a system and method for autonomously delivering ordered items to transfer locations that reduces the number of exchanges of the items between carriers and/or locations, thereby reducing errors, minimizing delays, and improving costs (Col. 1, lines 8-23; Col. 1, lines 65-67).
It would have been obvious to one of ordinary skill in the art at the time of the filing to modify the system of Jarvis so that the tag applied to the articles is an RFID tag as taught in Payson for the purpose of providing a system and method for autonomously delivering ordered items to transfer locations that reduces the number of exchanges of the items between carriers and/or locations, thereby reducing errors, minimizing delays, and improving costs.

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOLANDA RENEE CUMBESS whose telephone number is (571)270-5527. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOLANDA R CUMBESS/Primary Examiner, Art Unit 3655